DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “rein” on line 13 should be “resin”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “rein” on line 11 should be “resin”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eda (JP2015-013935A, please refer to the attached machine English translation for the below cited sections).  Eda discloses an active energy ray-curable laminating adhesive resin composition that has high adhesiveness to metals, plastics, etc., when irradiated with active energy rays such as ultraviolet rays (UV) or electron beam (EB) radiation (Paragraphs 0001 and 0037), wherein the  by Eda in the examples.
 With regards to instant claim 2, Eda discloses that the curable adhesive composition comprises a polyester urethane (meth)acrylate (A) reading upon the broadly claimed polymerizable oligomer as recited in instant claim 2 (Paragraphs 0009 and 0011-0012); and an acid anhydride (B) preferably containing a radically polymerizable unsaturated bond, in a content of preferably 0.1 to 5% by weight, reading upon the broadly claimed polymerizable monomer and content range as recited in instant claim 2 (Paragraph 0025); and given that the example compositions of Examples 1 to 6 utilized to produce the laminated films as discussed above comprise the polyester urethane (meth)acrylate (A) as a polymerizable oligomer and 0.9wt% of a radically polymerizable acid anhydride (B) as a polymerizable monomer in a content within the claimed 0.01 mass% to 5 mass% range, the teachings of Eda anticipate instant claim 2.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kandori (US2016/0145477).  Kandori discloses a packaging material for a cell, preferably a secondary battery (Paragraphs 0074-0076), wherein the packaging material comprises, in this order, a base material 1 reading upon the claimed “base layer as an outer layer”; a first adhesive layer 2 reading upon the claimed outer adhesive layer; a metal layer 3, preferably an aluminum foil (Paragraph 0045), reading upon the claimed “metal foil layer”; a second adhesive layer 5, by disclosing the same layer structure as in the claimed invention as recited in instant claim 1 (Entire document, particularly Abstract; Paragraphs 0041, 0045, 0058-0060, Fig. 2).  Kandori discloses that the first adhesive layer 2 provided between the base material 1 and the metal layer 3 can be formed from a cured product of the resin composition of the invention comprising: (1) a urethane(meth)acrylate which is an esterified polyurethane oligomer (Paragraph 0022, reading upon the broadly claimed “polymerizable oligomer” of instant claim 2); (2) at least one selected from a group of (meth)acrylates having a phosphate group, (meth)acrylic silane coupling agents, and (meth)acrylates having an isocyanate group, with examples thereof disclosed in Paragraphs 0029-0031 (reading upon the broadly claimed polymerizable monomer of instant claim 2); and (3) a (meth)acrylate having an epoxy group such as 4-hydroxybutyl acrylate glycidyl ether (also reading upon the broadly claimed polymerizable monomer of instant claim 2, Paragraph 0032); wherein the second adhesive layer 5 provided between the metal layer 3 and the sealant layer 4 is preferably also formed from the resin composition of the invention (as in instant claims 2 and 3) and thus Kandori clearly discloses that the adhesive layers 2,5 are both cured films of the curable resin composition of the invention comprising a polymerizable oligomer and at least one polymerizable monomer (as in instant claims 1-3, Abstract; Paragraphs 0022, 0029-0031, and 0068).
  Kandori discloses that the method for curing the curable resin composition of the invention, which as noted above may be utilized for both adhesive layers 2,5 as in instant claim 3, is not particularly limited and for example, may preferably be heating or ionizing radiation irradiation such as irradiation with ultraviolet (UV) ray, electron beam (EB), X-ray, γ-ray, or by any electromagnetic wave or charged particle ray means, as in instant claim 1, with ionizing radiation irradiation being more preferred, disclosing that by “using ionizing radiation irradiation, the resin composition can be uniformly cured in a short time without giving a heat history to the resin composition” (Paragraph 0036).  Kandori specifically discloses example adhesive compositions of the invention as shown in Table 1 which are cured by electron beam (EB) radiation, and given that it is well established in the art that when curing (meth)acrylate compositions by such high energy irradiation (e.g. EB as utilized in the examples as well as γ-ray or X-ray as also disclosed by Kandori), the vinyl unsaturation of the (meth)acrylate inherently functions as a polymerization initiator such that a separate polymerization initiator or photoinitiator is not required given that the high energy radiation is absorbed directly by the (meth)acrylate thereby generating free radicals that initiate the curing process (as evidenced by, for example, McGinniss, Radiation Curing, in Kirk-Othmer Encyclopedia of Chemical Technology, Entire document, particularly the second paragraph on page 1 and Sections 2-4 and 7, especially first paragraph of Section 2, last paragraph on page 6 through page 7, first paragraph of Section 5.2, and first and last paragraphs of Section 7).  Thus, the (meth)acrylate monomers disclosed by Kandori as component (2) and/or component (3) read upon the broadly claimed “electron beam,…γ-ray or X-ray polymerization initiator” of the first and second curable compositions of instant claim 1, particularly given that the instant invention does not require any specific polymerization initiator(s) and does not exclude (meth)acrylate compounds or other 
Further, with regards to the claimed 0.1 mass% to 10 mass% content range for the broadly claimed “polymerization initiator” as recited in instant claim 1 as well as the claimed 0.01 mass% to 5 mass% content range for the broadly claimed “polymerizable monomer” as in instant claim 2, Kandori discloses that the mass ratio of the mass of the (1) urethane (meth)acrylate (claimed “polymerizable oligomer”) to the total mass of the (meth)acrylates of (2) and (3), i.e. ((1):(2)+(3)), is preferably in the range of 99.8:0.2 to 80:20, more preferably in the range of 98:2 to 90:10, e.g. 0.2-20 mass% of the total (meth)acrylates of (2) and (3) which combined read upon the broadly claimed polymerization initiator of instant claim 1 and the broadly claimed polymerizable monomer of instant claim 2; and that the weight ratio of the (1) urethane (meth)acrylate to the (3) (meth)acrylate having an epoxy group is preferably in the range of 99.8:0.2 to 80:20, more preferably 99:1 to 90:10 (wherein as noted above the (meth)acrylate component (3) may be either the broadly claimed polymerization initiator or the broadly claimed polymerizable monomer, in combination with the (meth)acrylate component (2) being either the broadly claimed polymerizable monomer or the broadly claimed polymerization initiator, respectively); and given that Kandori specifically discloses an example curable composition in Example 3 comprising 5 mass% of an acrylate monomer as component (2) and 5 mass% of an epoxy acrylate monomer as component (3), based upon the total mass of the curable composition, reading upon the broadly claimed polymerization initiator and content of instant claim 1, and the broadly claimed polymerizable monomer and content of instant claim 2, respectively or in the reverse; and that all of the other inventive example compositions also comprise contents of acrylate component (2) and acrylate component (3) falling within one or .  
Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nageli (US2006/0003122).  Nageli discloses a packaging material (10) and process for producing a packaging material (10) having at least two films (12,16) or foils (14) bonded together via at least one layer of adhesive (13,15) to a give a multi-layer laminate (10), wherein the adhesive layers (12,15) are of an adhesive that cures under electron beam radiation (Abstract, Fig. 1).  Nageli discloses that the preferred laminate has the structure: PET film/first adhesive layer of electron beam curable adhesive/aluminum foil/second adhesive layer of electron beam curable adhesive/polyolefin film (Paragraph 0011), wherein the PET film reads upon the claimed base layer or resin film for a base layer, the polyolefin film which Nageli discloses is a heat sealable film (Paragraph 0013) reads upon the claimed heat fusible resin layer or film, the aluminum foil reads upon the claimed metal foil layer, and the curable adhesive compositions or adhesive layers positioned therebetween read upon the first and second electron beam curable resin compositions, particularly given that Nageli discloses that the adhesive is preferably an acrylate-based adhesive comprising acrylate monomers, acrylate oligomers, or mixture of monomer and oligomers, such as those disclosed in Paragraph 0016 (Paragraphs 0015-0016), wherein it is again noted that with regards to EB curing, the acrylates inherently function as polymerization initiators, such that the packaging material disclosed by Nageli anticipates the broadly claimed packaging material of instant claims 1 and 3.  In terms of the method of producing the packaging material, Nageli specifically discloses alternative methods as recited in  by laminating both films 12,16 to opposite surfaces of the metal foil 14 with the EB curable adhesive 13, 15 and irradiating both surfaces of the laminate with EB radiation to cure the adhesive layers 13,15 and form the packaging material 10, as in instant claim 9; and thus Nageli anticipates the methods as broadly recited in instant claims 7-9 (Entire document, particularly Paragraphs 0020-0025, 0027-0028, 0030-0032; Figs. 2-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori (US2016/0145477), as applied above, in view of McGinniss (Radiation Curing, in Kirk-Othmer Encyclopedia of Chemical Technology) or Eda (JP2015-013935A, please refer to the attached machine English translation for the below cited sections), particularly with respect to the UV or visible light polymerization initiator alternatives and/or in the event that the Applicant is of the position that the claimed polymerization initiator is somehow limited to 
The teachings of Kandori are discussed in detail above and although the Examiner is of the position that the reference is anticipatory with respect to the invention as broadly recited in instant claims 1-3 given that the (meth)acrylates disclosed by Kandori as component (2) and/or component (3) function as polymerization initiators when cured by high energy irradiation such as EB, γ-ray or X-ray as discussed above, it is alternatively noted, particularly with respect to the ultraviolet and visible light curable alternatives of instant claims 1-3, that Kandori does not specifically recite that the curable resin composition contains an ultraviolet light or visible light polymerization initiator as instantly claimed and in amounts as instantly claimed.
However, it is well established in the art that when radiation curing a radiation curable composition of monomers and/or oligomers, particularly when curing with ultraviolet or visible light, a photosensitive compound or photoinitiator is added or required as taught by McGinniss, because the “[l]ight energy alone is not sufficient to cause direct, efficient monomer initiation reactions” as taught by McGinniss (Section 5.3), and that the “type and amount of photoinitiator also influences the relative rate of cure and the final properties of the cured film” (Section 5.3), wherein McGinniss discloses the mechanism by which a photoinitiator or photoactive catalyst induces polymerization of (meth)acrylate monomers and/or oligomers of curable coating formulation in Section 5.2, reciting that “photoinitiators or photocatalysts are usually added to the reactive coating formulations in concentration ranges from less than 1 to 20 wt% based on the total formulation” (last sentence of Section 5.2).
Further, Eda discloses a similar radiation curable laminating adhesive resin having high adhesion to metals and plastic films and for use in producing flexible packaging materials, 
Hence, given that Kandori alternatively discloses that the method for curing the curable resin composition may be by irradiation with UV rays or by any electromagnetic wave or charged particle ray means, as in instant claim 1, it would have been obvious to one having ordinary skill in the art to incorporate a photoinitiator, particularly as a UV or visible light polymerization initiator as is required for curing by such irradiation means as taught by McGinniss or Eda, in the curable composition taught by Kandori, in amounts as disclosed by McGinniss which overlaps the claimed 0.1 mass% to 10 mass% range thereby rendering the range obvious to one having ordinary skill in the art, or in preferred amounts as disclosed by Eda from the viewpoint of reactivity which fall within the claimed range, thereby rendering the claimed invention as recited in instant claims 1-3 obvious over the teachings of Kandori in view of McGinniss or Eda given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori, taken alone or in view of McGinniss or Eda, as applied above to claims 1-3, and in further view of Nageli (US2006/0003122).  The teachings of Kandori, alone or in view of McGinniss or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eda.  The teachings of Eda are discussed in detail above and although Eda discloses examples wherein the curable adhesive is first utilized to bond the biaxially stretched nylon film (reading upon the broadly claimed base layer) on a first surface of the aluminum foil (reading upon the claimed metal foil layer) as a first adhesive layer (reading upon the first curable resin composition), and then utilized to bond an unstretched polypropylene film (reading upon the broadly claimed heat fusible resin film) to a back surface of the aluminum foil as a second adhesive layer (reading upon the claimed second curable resin composition) to prepare a laminate having the same layer structure as the claimed packaging material of instant claims 7 and 8, followed by irradiation with UV from the biaxially stretched nylon film surface and similarly, from the unstretched polypropylene film surface to cure the adhesive layers to produce the final cured laminate or prima facie obviousness to change the sequence of adding ingredients, e.g. layers of the laminate (per MPEP § 2144.04 Subsection IV. C.), the invention as recited in instant claims 7 and 8 would have been obvious over the teachings of Eda.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US2009/0130407) in view of Eda.  Hata discloses a packaging material for battery cases comprising a heat resistant resin oriented film layer 2 as an outer layer (reading upon the claimed base layer), a thermoplastic resin non-oriented film layer 3 as an inner layer having heat sealing nature (reading upon the claimed heat fusible resin layer), and an aluminum foil layer 4 disposed between both the film layers; wherein the heat resistant resin oriented film has a hot water shrinkage percentage of 2 to 20%, preferably 5 to 10%, as in instant claim 4 (Entire document, particularly Abstract, Paragraphs 0029 and 0038).  Hata discloses that the heat resistant resin oriented film layer (outer layer) 2 is laminated on an upper surface of the aluminum foil layer 4 via a first adhesive layer 5 and the thermoplastic resin non-oriented film layer (inner layer) 3 is laminated on a lower surface of the aluminum foil layer 4 via a second adhesive layer 6 (Paragraph 0029); wherein the first adhesive layer 5 and the second adhesive layer 6 are not specifically limited and a curable urethane or an acrylic resin adhesive may be exemplified (Paragraph 0043-0044).  Thus, it would have been obvious to one having ordinary skill in the art prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and further given that when curing such acrylic resin adhesives by high energy irradiation, the acrylate compounds of the adhesive themselves function as polymerization initiators, such that the broadly claimed “electron beam, ultraviolet light, visible light, X-ray or γ-ray” limitations with respect to the first and second curable resin compositions and the first and second polymerization initiators and contents thereof as broadly recited in instant claims 1 and 3 as well as the broadly claimed polymerizable oligomer and broadly claimed polymerizable monomer and content thereof of the curable composition as recited in instant claim 2, constitute “process” limitations in the product claims, and given that the claimed packaging material comprises cured adhesive layers wherein the above “process” limitations as broadly recited do not appear to materially or structural differentiate the final product of the claimed invention from the final product taught and/or suggested by Hata, the Examiner takes the position that the invention taught by Hata renders the claimed invention as broadly recited in instant claims 1-4 obvious to one having ordinary skill in the art before the effective filing date of the instant application, especially given that the instant claims do not require any specific curable resin composition, or any specific polymerizable oligomers and/or monomers, or any specific polymerization initiator(s).
Additionally or alternatively, Eda discloses a radiation curable laminating adhesive resin having high adhesion to metals and plastic films and for use in producing flexible packaging materials, wherein Eda generally discloses that curing the adhesive by irradiating with active energy rays such as UV, EB, etc. allows the curable adhesive to cure instantly to allow for immediate processing after laminating, thereby significantly shortening the time required for prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way, thereby rendering instant claims 1, 3 and 4 obvious over the teachings of Hata in view of Eda.
With regards to instant claim 2, Eda discloses that the curable adhesive composition also comprises a polyester urethane (meth)acrylate (A) reading upon the broadly claimed polymerizable oligomer as recited in instant claim 2 (Paragraphs 0009 and 0011-0012); an acid anhydride (B) preferably containing a radically polymerizable unsaturated bond, in a content of preferably 0.1 to 5% by weight, reading upon the broadly claimed polymerizable monomer and content range as recited in instant claim 2 (Paragraph 0025); and if necessary, a radically polymerizable oligomer as recited in Paragraph 0035, also reading upon the broadly claimed polymerizable oligomer as recited in instant claim 2.  Hence, in addition to the discussion above with respect to instant claim 1, the claimed invention as recited in instant claim 2 would have 
With regards to instant claims 7-9, although Hata does not specifically disclose the order of laminating the layers and curing the adhesive layers by irradiation as recited in instant claims 7-9, Eda discloses an example wherein both film layers are bonded to a metal foil layer via first and second curable adhesive layers to form a laminate which is then irradiated to cure the adhesive layers as in instant claim 9, and given that it is well settled that it is prima facie obviousness to change the sequence of adding ingredients, e.g. layers of the laminate (per MPEP § 2144.04 Subsection IV. C.), it would have been obvious to one having ordinary skill in the art to utilizing any order of laminating and curing steps in the process of producing the packaging material taught by Hata in view of Eda, and thus the invention as recited in instant claims 7-9 would have been obvious over the teachings of Hata in view of Eda.
Claims 5, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nageli (US2006/0003120, hereinafter referred to as Nageli ‘120) in view of McGinniss.  Nageli ‘120 discloses a packaging material (10) and method of producing a packaging material (10) comprising two films (14) or foils (12) bonded together to form a multi-layer laminate via at least one electron-beam curable adhesive layer (13), wherein the laminate is radiated with electrons to cure the adhesive (Abstract; Fig. 1).  Nageli ‘120 discloses that the foil 12 is preferably an aluminum foil (Paragraphs 0002, 0007-0011, reading upon the claimed metal foil layer), the film 14 is preferably a polyolefin film that is heat sealable (Paragraph 0012, reading upon the claimed “heat fusible resin layer as an inner layer”), and the laminate further comprises prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regards to instant claims 10-12, Nageli ‘120 discloses a method of producing the packaging film 10 wherein a precoated aluminum foil 12 having a lacquer layer 11 on one side is coated with electron-beam-curable adhesive 13 on the side not coated with the lacquer 11, and the sealing film 14 is bonded to the aluminum foil 12 via the adhesive 13 to form the packaging film 10, and then passing the laminated packaging film 10 through a radiation unit to cure the adhesive layer 13 by electron beam radiation (Paragraph 0019, Fig. 2); and given that Nageli ‘120 discloses that the lacquer may also be formed by an electron-beam-curable composition, and that the electron-beam-curable lacquer is cured by irradiation with electrons (Claim 12), Nageli ‘120 provides a clear teaching and/or suggestion that the precoated aluminum foil was coated with lacquer and cured with irradiation prior to laminating the sealing film 14 to the precoated aluminum foil 12, thus rendering the invention as recited in instant claim 11 obvious over the teachings of Nageli ‘120 in view of McGinniss.  Further, given that it is well settled that prima facie obviousness to change the sequence of adding ingredients, e.g. layers of the laminate (per MPEP § 2144.04 Subsection IV. C.), it would have been obvious to one having ordinary skill in the art to utilizing any order of coating/laminating and curing steps in the process of producing the packaging material taught by Nageli ‘120 in view of McGinniss, and thus the invention as broadly recited in instant claims 10 and 12 would have been obvious over the teachings of Nageli ‘120 in view of McGinniss.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/312,765 in view of Eda, or Kandori or Nageli or Hata.  Copending claim 1 recites a packaging material for a power storage device comprising a heat resistant resin layer serving as an outer layer, a heat fusible resin layer serving as an inner layer, and a metal foil layer disposed between both the layers, wherein the heat resistant resin layer is a heat resistant resin film with a hot water shrinkage percentage of 1.5% to 12% as in instant claim 4, and wherein the heat resistant resin layer and the metal foil layer are bonded via an outer adhesive layer which is a cured film of an ultraviolet light curable resin composition comprising a photo-radical polymerization initiator in a content of 0.1 mass% to 5mass% and a photo-cationic polymerization initiator in a content of 0.5 mass% to 5 mass%, with either or both reading upon the broadly claimed polymerization initiator in instant claim 1, as well as an acrylate resin reading upon and/or suggesting the broadly claimed polymerizable oligomer of instant claim 2, and an acid anhydride and phosphoric acid-containing  in view of Eda, Kandori, Nageli, or Hata. 
This is a provisional nonstatutory double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 15, 2021